Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Babe Mart, LLC
d/b/a Babe’s Market,

Respondent.

Docket No. C-13-717
FDA Docket No. FDA-2013-H-0512

Decision No. CR2835

Date: June 19, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Babe Mart, LLC d/b/a Babe’s Market, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold regulated tobacco products to minors and, prior to these transactions, failed to
verify that the tobacco purchasers were of sufficient age, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act) and its implementing regulations
found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of $500.

On May 6, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Babe’s Market, an establishment that sells tobacco
products and is located at 604 Ferry Street, New Haven, Connecticut
06513.

e On June 26, 2012, an FDA-commissioned inspector observed two
violations of regulations found at 21 C.F.R. Part 1140 while inspecting
Respondent’s establishment. Specifically, Respondent violated 21 C.F.R. §
1140.14(a) when Respondent’s staff sold tobacco products to a minor.
During this same transaction, Respondent’s staff failed to verify, by means
of photographic identification containing the bearer’s date of birth, the age
of the tobacco purchaser as required by 21 C.F.R. § 1140.14(b)(1).

¢ On September 27, 2012, CTP issued a Warning Letter to Respondent
detailing the inspector’s observations from June 26, 2012. In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.

e The FDA did not receive a response to the Warning Letter, but United
Parcel Service records show that “MOMOOD” received the Warning Letter
on September 28, 2012.

e¢ On December 28, 2012, FDA-commissioned inspectors documented
additional violations during a subsequent inspection of Respondent’s
establishment. Specifically, at 10:42 a.m. ET, Respondent’s staff sold a
package of “Maverick Menthol Box 100s” cigarettes to a person younger
than 18 years of age. Additionally, Respondent’s staff did not verify, by
checking the purchaser’s photographic identification, that the purchaser was
of sufficient age before this sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age.

Here, Respondent’s staff sold cigarettes or smokeless tobacco to a minor or minors
on two separate occasions, June 26, 2012, and December 28, 2012. In addition,
Respondent’s staff did not verify that the tobacco purchasers were 18 years or age
or older by checking their photographic identification as required by the
regulations. Respondent’s actions and omissions on two occasions at the same
retail outlet constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $500 is permissible under 21
C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

